January 9, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       ALFREDO URDIALES, Appellant

NO. 14-13-01120-CR                    V.
NO. 14-13-01121-CR
                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause was heard on the motions of the appellant to withdraw his notices
of interlocutory appeal. Having considered the motions the Court orders the
appeals DISMISSED.

      We further order appellant pay all costs expended in the appeals.

      We further order the mandates be issued immediately.

      We further order this decision certified below for observance.